Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2008 -1- FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. December 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments143.3% Rate (%) Date Amount ($) Value ($) Alabama3.2% The Board of Trustees of the University of Alabama, HR (University of Alabama at Birmingham) (Insured; MBIA, Inc.) 5.88 9/1/10 4,620,000 a 5,014,964 Alaska4.2% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; MBIA, Inc.) 6.05 6/1/39 6,845,000 6,650,123 Arizona5.2% City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 4,105,000 3,758,702 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,028,450 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,123,340 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,236,340 California12.6% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 4,951,650 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 2,478,950 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 3,545,000 a 3,864,724 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 1,455,000 a 1,583,476 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 6,000,000 b 1,376,820 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.80 6/1/13 3,000,000 a 3,620,790 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 3,500,000 2,006,130 Colorado4.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,428,795 Colorado Springs, HR 6.38 12/15/10 2,835,000 a 3,129,500 Colorado Springs, HR 6.38 12/15/30 2,890,000 2,513,231 District of Columbia1.7% District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) 5.63 10/1/09 1,605,000 a 1,680,034 District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) 5.63 10/1/29 475,000 471,219 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA, GNMA and GIC; Trinity Funding) 7.45 12/1/30 490,000 496,439 Florida1.3% Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/09 30,000 a 31,454 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 1,470,000 1,259,863 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 5.80 10/1/34 1,095,000 794,948 Illinois13.5% Chicago, GO (Insured; FGIC) 6.13 7/1/10 3,685,000 a 3,988,755 Chicago, GO (Insured; FGIC) 6.13 7/1/10 315,000 a 340,965 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 40,000 39,684 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,304,280 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 6.13 11/15/10 5,800,000 a 6,304,658 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) 6.25 11/15/09 7,000,000 a 7,383,810 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) 6.88 5/15/10 1,995,000 a 2,140,096 Indiana1.7% Franklin Township School Building Corporation, First Mortgage Bonds 6.13 7/15/10 2,500,000 a 2,735,775 Maryland6.1% Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 5.63 6/1/13 2,000,000 a 2,299,040 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) 6.00 7/1/09 7,000,000 a 7,246,120 Massachusetts4.9% Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,243,220 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 1/1/12 530,000 a 597,003 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 1,735,294 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 4,217,107 Michigan2.3% Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,585,000 3,554,017 Minnesota5.0% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 2,992,620 Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty) 5.00 2/15/37 2,600,000 2,124,876 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/10 2,420,000 a 2,651,037 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 75,005 Mississippi2.7% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 4,227,240 Missouri1.8% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) 6.25 12/1/10 2,500,000 a 2,756,100 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 130,000 131,977 Nebraska1.1% Nebraska Public Power District, General Revenue 5.00 1/1/38 2,000,000 1,797,300 Nevada1.7% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 2,611,240 New Jersey2.2% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/31 1,610,000 1,107,599 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 2,500,000 2,288,600 New Mexico2.4% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 3,000,000 2,575,380 New Mexico Mortgage Finance Authority, Single Family Mortgage Program (Collateralized: FHLMC and GNMA) 6.85 9/1/31 1,145,000 1,157,492 New York.9% Long Island Power Authority, Electric System General Revenue 5.00 9/1/27 1,500,000 1,365,735 North Carolina.7% North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 1,130,000 1,074,415 Ohio7.1% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 8,000,000 4,802,000 Cuyahoga County, Hospital Improvement Revenue (The Metrohealth System Project) 6.13 2/15/09 5,000,000 a 5,080,050 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,370,820 Oklahoma1.6% Oklahoma Development Finance Authority, Revenue (Saint John Health System) 6.00 2/15/09 1,875,000 a 1,906,144 Oklahoma Development Finance Authority, Revenue (Saint John Health System) 6.00 2/15/29 625,000 611,737 Pennsylvania7.9% Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.00 4/15/37 2,000,000 1,758,600 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 2,509,990 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/11 5,995,000 a 6,747,492 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 1,454,913 South Carolina10.8% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 3,608,950 Medical University of South Carolina, Hospital Facilities Revenue 6.00 7/1/09 2,500,000 a 2,591,125 Piedmont Municipal Power Agency, Electric Revenue 5.25 1/1/21 3,500,000 3,248,035 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,013,740 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,490,288 Tennessee2.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 2,000,000 1,269,640 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 4,000,000 2,541,640 Texas14.3% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement (Insured; FSA) 5.00 11/1/35 1,600,000 1,183,472 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) 6.38 10/1/10 2,500,000 a 2,692,050 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 6.38 6/1/11 3,565,000 a 3,984,707 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 962,070 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 4,000,000 3,892,880 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 3,265,040 Texas, GO (Veterans Housing Assistance Program) (Collateralized; FHA) 6.10 6/1/31 7,000,000 6,703,270 Utah.1% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 105,000 98,076 Vermont2.6% Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 5.00 11/1/38 2,500,000 2,345,375 Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michael's College Project) 6.00 10/1/28 1,500,000 1,389,600 Vermont Housing Finance Agency, SFHR (Insured; FSA) 6.40 11/1/30 330,000 335,250 Washington7.7% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,000,000 2,962,890 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,495,935 Washington Higher Educational Facilities Authority, Revenue (Whitman College) 5.88 10/1/09 5,000,000 a 5,194,500 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 2,431,810 West Virginia1.0% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 1,622,325 Wisconsin4.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 2,500,000 2,244,125 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,975,000 3,402,552 Wisconsin Health and Educational Facilities Authority, Revenue (Marshfield Clinic) 5.38 2/15/34 2,000,000 1,363,740 Wyoming1.7% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,500,000 889,860 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 1,713,960 U.S. Related2.0% Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 4,000,000 3,172,760 Total Long-Term Municipal Investments (cost $245,592,415) Short-Term Municipal Coupon Maturity Principal Investments17.9% Rate (%) Date Amount ($) Value ($) Florida4.3% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.60 1/1/09 1,600,000 c 1,600,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.6 1/1/09 2,700,000 c 2,700,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.10 1/1/09 2,500,000 c 2,500,000 New York2.6% Monroe County, GO Notes, RAN 6.50 4/15/09 4,000,000 4,029,720 North Carolina6.7% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wachovia Bank) 1.25 1/1/09 10,700,000 c 10,700,000 Pennsylvania4.3% Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.25 1/7/09 6,700,000 c 6,700,000 Total Short-Term Municipal Investments (cost $28,200,000) Total Investments (cost $273,792,415) 161.2% Cash and Receivables (Net) 2.2% Preferred Stock, at redemption value (63.4%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. d At December 31, 2008, the fund had $42,213,277 or 26.8% of net assets applicable to common shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from health care projects. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $273,792,415. Net unrealized depreciation on investments was $19,644,902 of which $9,448,007 related to appreciated investment securities and $29,092,909 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and
